I concur in the decision reached by the majority. I write separately because I believe the argument raised in appellant's first assignment of error merits resolution. The trial court did not err in excluding Duncan's affidavit. Her affidavit does not qualify as an exception to the hearsay rule as a statement against interest under Evid.R. 804(B)(3) merely because it was given under oath subjecting her to criminal liability for perjury if the statement was false. It is the content of the statement itself as contained within the affidavit which must be against the declarant's interest in order to qualify as an exception. In the case sub judice, the trial court correctly found the content of Duncan's statement was not against her interest.
  ___________________________ JUDGE WILLIAM B. HOFFMAN